Name: 96/21/EC: Commission Decision of 19 December 1995 concerning a request for exemption lodged by the Federal Republic of Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  technology and technical regulations;  organisation of transport;  land transport;  European Union law
 Date Published: 1996-01-10

 Avis juridique important|31996D002196/21/EC: Commission Decision of 19 December 1995 concerning a request for exemption lodged by the Federal Republic of Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) Official Journal L 007 , 10/01/1996 P. 0008 - 0008COMMISSION DECISION of 19 December 1995 concerning a request for exemption lodged by the Federal Republic of Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) (96/21/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 93/81/EEC (2),Whereas on 29 June 1995 the authorities of the Federal Republic of Germany lodged a request for approval, by the Commission, of an exemption pursuant to Article 8 (2) (c) of Directive 70/156/EEC; whereas this request was accompanied by a report containing the information required by the abovementioned Article 8; whereas this request concerns one type of gas discharge light source to be installed in three types of headlamps intended for use in motor vehicles;Whereas the information submitted by the authorities of the Federal Republic of Germany shows that the technology and principle embodied in these new types of gas discharge light source and headlamp do not meet the requirements of Community regulations; whereas, however, the description of the tests, the results thereof and the action taken in order to ensure road safety are satisfactory and ensure a level of safety equivalent to that of the lamps and headlamps covered by the requirements of the Directives in force and, in particular, of Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (3);Whereas these new types of gas discharge light source and headlamp meet the requirements of Regulations adopted by the United Nations Economic Commission for Europe; whereas, this being the case, it is therefore justified to allow vehicles equipped with headlamps fitted with the lamps covered by the request for exemption to benefit immediately from the granting of EEC type approval on condition that the vehicles are equipped with an automatic beam levelling system, a headlamp cleaning system and a system guaranteeing a permanent dipped beam;Whereas the Community Directive concerned will be amended in order to enable discharge lamps embodying this new technology and headlamps equipped with such lamps to be placed on the market;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives for the removal of technical barriers to trade in the motor vehicles sector, as set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The Commission hereby approves the request lodged on 29 June 1995 by the Federal Republic of Germany pursuant to Article 8 (2) (c) of Directive 70/156/EEC, for an exemption concerning one type of gas discharge light source to be installed in three types of headlamps intended to be fitted to motor vehicles.This request is granted on condition that such vehicles are equipped with an automatic beam levelling system, a headlamp cleaning system and a system guaranteeing a permanent dipped beam.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 19 December 1995.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 264, 23. 10. 1993, p. 49.(3) OJ No L 262, 27. 9. 1976, p. 96.